ORDER

PER CURIAM:
Walter Robinson appeals a ruling of the circuit court granting summary judgment in favor of respondents on Robinson’s petition for writ of mandamus. Robinson filed his petition for a writ, claiming he is entitled to a correction of the Missouri Department of Corrections as to the conditional release date for his sentence. The respondents moved for summary judgment in response to the petition, which was granted.
The judgment is appealable. The court has carefully considered Robinson’s point on appeal, and determines Robinson is not entitled to relief. Judgment is affirmed. Rule 84.16(b).